Exhibit 10.31

 

ADOPTED PLAN

 

EXCO HOLDINGS INC.

 

EMPLOYEE BONUS RETENTION PLAN

 

 

July 29, 2003

 

--------------------------------------------------------------------------------


 


SECTION 1


GENERAL


 


1.1                                 PURPOSE.  THIS EXCO HOLDINGS INC. EMPLOYEE
BONUS RETENTION PLAN (THE “PLAN”) IS ESTABLISHED BY THE BOARD OF DIRECTORS (THE
“BOARD”) OF EXCO HOLDINGS INC. (THE “COMPANY”) TO PROMOTE THE LONG-TERM
FINANCIAL INTERESTS OF THE COMPANY BY PROVIDING CERTAIN EMPLOYEES OF THE COMPANY
AND ITS AFFILIATES (AS SUCH TERM IS DEFINED IN THE STOCKHOLDERS’ AGREEMENT DATED
AS OF THE DATE HEREOF AMONG THE COMPANY AND THE STOCKHOLDERS OF THE COMPANY
LISTED ON THE SIGNATURE PAGES ATTACHED THERETO) WITH AN INCENTIVE TO REMAIN
EMPLOYED WITH THE COMPANY AND ITS AFFILIATES SO THEY CAN CONTINUE TO ACTIVELY
PERFORM THEIR JOB FUNCTIONS AND DUTIES WITH FULL ATTENTION AND DEDICATION.

 


1.2                                 PLAN ADMINISTRATION.  THE AUTHORITY TO
CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE PLAN SHALL BE VESTED
IN THE BOARD.

 


1.3                                 ACTION BY THE COMPANY.  ANY ACTION REQUIRED
OR PERMITTED TO BE TAKEN BY THE COMPANY UNDER THE PLAN SHALL BE BY RESOLUTION OF
ITS BOARD OR BY WRITING OF A DULY AUTHORIZED OFFICER OF THE COMPANY.

 


1.4                                 EFFECTIVE DATE OF PLAN.  THIS PLAN SHALL
BECOME EFFECTIVE ON THE “CLOSING DATE,” AS DEFINED IN THE MERGER AGREEMENT,
DATED MARCH 11, 2003, BY AND AMONG EXCO RESOURCES, INC., EXCO HOLDINGS INC. AND
ER ACQUISITION, INC.


 


SECTION 2


PARTICIPATION


 


2.1                                 PARTICIPATION.  THE INDIVIDUALS LISTED ON
EXHIBIT A ARE ELIGIBLE TO PARTICIPATE IN THE PLAN (“PARTICIPANT”).


 


SECTION 3


RETENTION BONUS


 


3.1                                 ENTITLEMENT TO AND PAYMENT OF RETENTION
BONUS.  SUBJECT TO THE TERMS OF SECTION 4 AND 5 OF THE PLAN, A PARTICIPANT SHALL
RECEIVE THE RETENTION BONUS (AS DEFINED IN SECTION 3.2 BELOW) AS FOLLOWS:  (I)
6.25% OF THE RETENTION BONUS, LESS APPLICABLE FEDERAL, STATE AND LOCAL
WITHHOLDINGS, PAID IN CASH, IN A LUMP SUM PAYMENT, WITHIN FIVE (5) DAYS AFTER
EACH THREE MONTH ANNIVERSARY OF THE CLOSING DATE UNTIL THE DATE THAT IS THE FOUR
YEAR ANNIVERSARY OF THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE UNPAID
RETENTION BONUS PAYMENTS, LESS APPLICABLE FEDERAL, STATE AND LOCAL WITHHOLDINGS,
SHALL BE PAID IN CASH, IN A LUMP SUM PAYMENT, TO A PARTICIPANT UPON THE
OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN SUBSECTIONS (I)-(III) OF THE
DEFINITION OF CHANGE OF CONTROL SET FORTH IN THE STOCK REPURCHASE AGREEMENT OF
EVEN DATE HEREWITH BY AND AMONG THE COMPANY AND THE PERSONS LISTED ON THE
SIGNATURE PAGES ATTACHED THERETO.  EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.1
BELOW, A PARTICIPANT MUST BE EMPLOYED WITH THE COMPANY OR ONE OF ITS AFFILIATES
AT THE TIME EACH PORTION OF THE BONUS PAYMENTS ARE MADE TO RECEIVE THE RETENTION
BONUS.


 

--------------------------------------------------------------------------------



 


3.2                                 DEFINITION OF RETENTION BONUS.  FOR PURPOSES
OF THIS PLAN, “RETENTION BONUS” SHALL MEAN THE AMOUNT LISTED ON THE
PARTICIPATION AGREEMENT, ATTACHED HERETO AS EXHIBIT B, FOR THE PARTICIPANT.

 


SECTION 4


TERMINATION

 


4.1                                 EFFECT OF TERMINATION.  IF A PARTICIPANT
TERMINATES HIS/HER EMPLOYMENT BY VOLUNTARY RESIGNATION WITHOUT GOOD REASON (AS
DEFINED IN SECTION 4.3 BELOW) OR IS TERMINATED BY THE COMPANY OR ANY OF ITS
AFFILIATES FOR CAUSE (AS DEFINED IN SECTION 4.2 BELOW), THE PARTICIPANT SHALL
NOT BE ENTITLED TO RECEIVE ANY RETENTION BONUS PAYMENT OR ANY PORTION THEREOF,
NOT ALREADY PAID TO THE PARTICIPANT AS OF THE DATE OF TERMINATION.  IF A
PARTICIPANT TERMINATES HIS/HER EMPLOYMENT FOR GOOD REASON (AS DEFINED IN
SECTION 4.3 BELOW), IS TERMINATED BY THE COMPANY OR ANY OF ITS AFFILIATES
WITHOUT CAUSE, OR TERMINATES HIS/HER EMPLOYMENT AS A RESULT OF DEATH OR
DISABILITY (AS DEFINED IN SECTION 4.4 BELOW), THE PARTICIPANT SHALL CONTINUE TO
RECEIVE THE UNPAID RETENTION BONUS PAYMENTS IN THE MANNER SET FORTH IN
SECTION 3.1, SUBJECT TO THE TERMS OF SECTION 5.


 


4.2                                 CAUSE.  “CAUSE” SHALL MEAN THE PARTICIPANT’S
(A) FAILURE TO SUBSTANTIALLY PERFORM HIS/HER DUTIES, PROVIDED THAT THE
PARTICIPANT SHALL (TO THE EXTENT SUCH FAILURE IS CURABLE) HAVE TEN (10) BUSINESS
DAYS AFTER RECEIPT OF NOTICE FROM THE COMPANY OR ANY OF ITS AFFILIATES IN
WRITING SPECIFYING SUCH FAILURE TO CURE THE DEFICIENCY THAT WOULD CONSTITUTE
“CAUSE”, (B) FAILURE TO FOLLOW THE REASONABLE DIRECTIONS OF THE PRESIDENT AND
CHIEF EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS AFFILIATES OR THE BOARD OF
THE COMPANY OR ANY OF ITS AFFILIATES, PROVIDED THAT THE PARTICIPANT SHALL (TO
THE EXTENT SUCH FAILURE IS CURABLE) HAVE TEN (10) BUSINESS DAYS AFTER RECEIPT OF
NOTICE FROM THE COMPANY OR ANY OF ITS AFFILIATES IN WRITING SPECIFYING SUCH
FAILURE TO CURE THE DEFICIENCY THAT WOULD CONSTITUTE “CAUSE”, (C) WILLFUL ACTS
OF DISHONESTY, THEFT OR FRAUD RESULTING OR INTENDING TO RESULT IN PERSONAL GAIN
OR ENRICHMENT AT THE EXPENSE OF THE COMPANY OR ANY OF ITS AFFILIATES, (D)
COMMISSION OF A FELONY, (E) ENGAGING IN ANY ACT THAT IS INTENDED, OR MAY
REASONABLY BE EXPECTED TO MATERIALLY HARM THE REPUTATION, BUSINESS OR OPERATIONS
OF THE COMPANY, ANY OF ITS AFFILIATES, OR ANY MEMBER OF THE COMPANY’S BOARD OR
ANY OF ITS AFFILIATES OR (F) MATERIAL BREACH OF THE PARTICIPANT’S EMPLOYMENT
AGREEMENT OR TERMS OF EMPLOYMENT.


 


4.3                                 TERMINATION FOR GOOD REASON.  “GOOD REASON”
SHALL MEAN (1) A REDUCTION IN BASE SALARY OR ANY MATERIAL AGREED UPON BENEFIT
WITHOUT THE PARTICIPANT’S CONSENT; PROVIDED, THAT THE COMPANY OR ANY OF ITS
AFFILIATES MAY AT ANY TIME OR FROM TIME TO TIME AMEND, MODIFY, SUSPEND OR
TERMINATE ANY BONUS, INCENTIVE COMPENSATION OR OTHER BENEFIT PLAN OR PROGRAM
PROVIDED TO THE PARTICIPANT FOR ANY REASON AND WITHOUT THE PARTICIPANT’S CONSENT
IF SUCH MODIFICATION, SUSPENSION OR TERMINATION IS CONSISTENT WITH
MODIFICATIONS, SUSPENSIONS OR TERMINATIONS FOR OTHER SENIOR EXECUTIVE EMPLOYEES
OF THE COMPANY OR ANY OF ITS AFFILIATES, (2) A MATERIAL ADVERSE REDUCTION IN THE
PARTICIPANT’S RESPONSIBILITIES, WITHOUT HIS/HER PRIOR CONSENT; PROVIDED, THAT, A
CHANGE IN JOB TITLE SHALL NOT BE GOOD REASON AND PROVIDED FURTHER THAT THE
COMPANY OR ANY OF ITS AFFILIATES SHALL HAVE THIRTY (30) DAYS AFTER RECEIPT OF
NOTICE FROM THE PARTICIPANT TO CURE THE DEFICIENCY THAT WOULD RESULT IN A
TERMINATION WITH GOOD REASON OR (3) RELOCATION OF PARTICIPANT’S


 


2

--------------------------------------------------------------------------------



 


PRINCIPAL PLACE OF EMPLOYMENT OUTSIDE OF A 50 MILE RADIUS OF ITS LOCATION AS OF
THE EFFECTIVE DATE OF THE PLAN SET FORTH IN SECTION 1.4 HEREOF.


 


4.4                                 DISABILITY.  “DISABILITY” SHALL MEAN A
DETERMINATION BY THE COMPANY OR ANY OF ITS AFFILIATES IN ACCORDANCE WITH
APPLICABLE LAW THAT, AS A RESULT OF A PHYSICAL OR MENTAL ILLNESS, THE
PARTICIPANT IS UNABLE TO PERFORM THE ESSENTIAL FUNCTIONS OF HIS OR HER JOB, WITH
OR WITHOUT REASONABLE ACCOMMODATION.

 


SECTION 5
CONFIDENTIALITY AND NON–COMPETITION


 


5.1                                 CONFIDENTIALITY AND NON-COMPETITION –
GENERAL.  ANY BENEFITS PAYABLE UNDER THIS PLAN ARE CONDITIONED UPON AND SUBJECT
TO THE TERMS OF THIS SECTION 5.  TO THE EXTENT THAT A PARTICIPANT VIOLATES ANY
PROVISION OF THIS SECTION 5, THE COMPANY WILL HAVE NO FURTHER OBLIGATION TO
PROVIDE ANY BENEFIT OR PAYMENT DUE HEREUNDER, AND WILL ALSO HAVE ANY OTHER
REMEDIES AVAILABLE TO THE COMPANY FOR SUCH VIOLATION INCLUDING BUT NOT LIMITED
TO A PRELIMINARY INJUNCTION, TEMPORARY RESTRAINING ORDER OR OTHER EQUIVALENT
RELIEF.


 


5.2                                 CONFIDENTIAL INFORMATION.  THE PARTICIPANT
AGREES THAT:


 


(1)                                  EXCEPT AS MAY BE REQUIRED BY LAW, BY LAWFUL
JUDICIAL, GOVERNMENTAL OR REGULATORY AUTHORITY, OR BY LAWFUL ORDER OF A COURT OR
AGENCY OF COMPETENT JURISDICTION, OR EXCEPT TO THE EXTENT REQUIRED TO PERFORM
THE PARTICIPANT’S DUTIES DURING THE COURSE OF HIS/HER EMPLOYMENT WITH THE
COMPANY OR ANY OF ITS AFFILIATES, OR TO THE EXTENT THAT THE PARTICIPANT HAS
EXPRESS WRITTEN AUTHORIZATION FROM THE COMPANY, THE PARTICIPANT AT ALL TIMES
DURING AND AFTER EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES (I) SHALL
KEEP SECRET AND CONFIDENTIAL ALL CONFIDENTIAL INFORMATION (AS DEFINED BELOW),
(II) SHALL NOT DISCLOSE THE SAME, EITHER DIRECTLY OR INDIRECTLY, TO ANY OTHER
PERSON, AND (III) SHALL NOT USE IT IN ANY WAY.


 


(2)                                  FOR PURPOSES OF THIS PLAN, THE TERM
“CONFIDENTIAL INFORMATION” MEANS ALL NON-PUBLIC INFORMATION CONCERNING THE
COMPANY AND ITS AFFILIATES THAT WAS ACQUIRED BY OR DISCLOSED TO THE PARTICIPANT
DURING THE COURSE OF EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES, OR
DURING THE COURSE OF CONSULTATION WITH THE COMPANY OR ANY OF ITS AFFILIATES
FOLLOWING THE PARTICIPANT’S DATE OF TERMINATION, INCLUDING, WITHOUT LIMITATION:

 

(I)                                     ANY NON-PUBLIC INFORMATION REGARDING THE
COMPANY’S AND ITS AFFILIATES’ CUSTOMERS, SERVICES, PROCESSES, COSTS, OPERATIONS
AND METHODS, WHETHER PAST, CURRENT OR PLANNED, AS WELL AS KNOWLEDGE AND DATA
RELATING TO BUSINESS PLANS, MARKETING AND SALES INFORMATION ORIGINATED, OWNED,
CONTROLLED OR POSSESSED BY THE COMPANY OR ITS AFFILIATES; AND

 

3

--------------------------------------------------------------------------------


 

(II)                                  INFORMATION REGARDING LITIGATION AND
PENDING LITIGATION INVOLVING OR AFFECTING THE COMPANY OR ITS AFFILIATES.


 


(3)                                  TO THE EXTENT THAT THE PARTICIPANT OBTAINS
INFORMATION ON BEHALF OF THE COMPANY OR ANY OF ITS AFFILIATES THAT MAY BE
SUBJECT TO ATTORNEY-CLIENT PRIVILEGE AS TO THE COMPANY’S OR ITS AFFILIATES’
ATTORNEYS, THE PARTICIPANT SHALL TAKE REASONABLE STEPS TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AND TO PRESERVE SUCH PRIVILEGE.


 


(4)                                  THE PARTICIPANT AGREES THAT EFFECTIVE WITH
THE DATE OF TERMINATION, THE PARTICIPANT WILL DELIVER TO THE COMPANY ALL PAPERS,
BOOKS, MANUALS, LISTS, CORRESPONDENCE, DOCUMENTS, COMPUTER PROGRAMS, COMPUTER
SPREADSHEETS, DATA CAPTURED ON MACHINE-READABLE MEDIA, AND OTHER MATERIAL
CONTAINING OR RELATING TO THE CONFIDENTIAL INFORMATION, TOGETHER WITH ALL COPIES
THEREOF, THAT ARE IN THE PARTICIPANT’S POSSESSION OR CONTROL, OTHER THAN SUCH
MATERIALS AS SHALL BE NECESSARY TO PERMIT THE PARTICIPANT TO PREPARE THE
PARTICIPANT’S TAX RETURNS.


 


(5)                                  NOTHING IN THIS SECTION 5.2 SHALL BE
CONSTRUED SO AS TO PREVENT THE PARTICIPANT FROM USING, IN CONNECTION WITH
HIS/HER EMPLOYMENT FOR HIMSELF OR AN EMPLOYER OTHER THAN THE COMPANY OR ANY OF
ITS AFFILIATES, KNOWLEDGE THAT WAS ACQUIRED BY PARTICIPANT DURING THE COURSE OF
HIS/HER EMPLOYMENT WITH THE COMPANY AND ITS AFFILIATES, AND WHICH IS GENERALLY
KNOWN TO PERSONS OF HIS/HER EXPERIENCE IN OTHER COMPANIES IN THE SAME INDUSTRY.


 


5.3                                 NONCOMPETITION AND NONSOLICITATION.  EACH
PARTICIPANT WHO BECOMES ELIGIBLE FOR A RETENTION BONUS UNDER THIS PLAN AGREES AS
FURTHER CONSIDERATION FOR SUCH BENEFIT AND IN CONSIDERATION OF THE RECEIPT OF
CONFIDENTIAL INFORMATION FROM THE COMPANY OR ANY OF ITS AFFILIATES, FOR THE
LONGER OF (I) ONE (1) YEAR AFTER THE DATE OF TERMINATION, OR (II) THE PERIOD
DURING WHICH THE PARTICIPANT RECEIVES RETENTION BONUS PAYMENTS UNDER
SECTION 4.1, THE PARTICIPANT SHALL NOT (I) TO THE EXTENT PARTICIPANT IS LISTED
ON EXHIBIT A-1 HERETO, BE EMPLOYED BY, OR OTHERWISE ENGAGE OR BE INTERESTED IN,
ANY BUSINESS WHICH IS COMPETITIVE WITH ANY BUSINESS OF THE COMPANY OR OF ANY OF
ITS AFFILIATES IN WHICH THE PARTICIPANT WAS ENGAGED DURING HIS/HER EMPLOYMENT
PRIOR TO HIS/HER TERMINATION, (II) SOLICIT, DIRECTLY OR INDIRECTLY, ANY
PROSPECTIVE ACQUISITION TARGET OF THE COMPANY OR ITS AFFILIATES, THE KNOWLEDGE
OF WHICH WAS ACQUIRED BY PARTICIPANT DURING THE COURSE OF HIS/HER EMPLOYMENT
WITH THE COMPANY AND ITS AFFILIATES, FOR THE PURPOSE OF ACQUIRING SUCH
PROSPECTIVE ACQUISITION TARGET OR OTHERWISE PROVIDING SUCH TARGET ANY SERVICES
OR PRODUCTS OFFERED BY OR AVAILABLE FROM THE COMPANY OR ITS AFFILIATES; OR (III)
EMPLOY OR SOLICIT, DIRECTLY OR INDIRECTLY, FOR EMPLOYMENT ANY PERSON WHO IS AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES OR WHO WAS AN EMPLOYEE OF THE
COMPANY OR ANY OF ITS AFFILIATES AT ANY TIME DURING THE 12 MONTH PERIOD
IMMEDIATELY PRIOR TO ANY SUCH SOLICITATION OR EMPLOYMENT.  NOTWITHSTANDING THE
FOREGOING, IT IS UNDERSTOOD THAT THE PARTICIPANT MAY BENEFICIALLY OWN SECURITIES
IN ANY CORPORATION WHOSE SECURITIES ARE


 


4

--------------------------------------------------------------------------------



 


PUBLICLY TRADED, PROVIDED THAT SUCH OWNERSHIP SHALL BE LESS THAN TWO (2%)
PERCENT OF THE EQUITY SECURITIES OF ANY SUCH CORPORATION.


 


SECTION 6


AMENDMENT OR TERMINATION


 


6.1                                 AMENDMENT AND TERMINATION.  THE BOARD MAY,
FROM TIME TO TIME, MAKE AMENDMENTS TO THE PLAN, AND MAY TERMINATE THIS PLAN AT
ANY TIME; PROVIDED, HOWEVER THAT NO SUCH AMENDMENT SHALL HAVE ANY ADVERSE EFFECT
ON THE RETENTION BONUS GRANTS MADE AS OF THE EFFECTIVE DATE OF THE PLAN.


 


6.2                                 SUCCESSORS.  THE OBLIGATIONS OF THE COMPANY
UNDER THE PLAN SHALL BE BINDING UPON ANY ASSIGNEE OR SUCCESSOR IN INTEREST
THERETO.

 


SECTION 7


MISCELLANEOUS


 


7.1                                 ADJUSTMENT FOR TAX EFFECTS.  IF ANY PAYMENTS
OR THE VALUE OF ANY BENEFITS RECEIVED OR TO BE RECEIVED BY THE PARTICIPANT UNDER
THIS PLAN, AFTER TAKING INTO ACCOUNT ALL OTHER PAYMENTS AND ALL OTHER BENEFITS
TO WHICH THE PARTICIPANT IS ENTITLED, ARE SUBJECT TO AN EXCISE TAX UNDER
SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986 (THE “CODE”) OR ANY SUCCESSOR
PROVISION TO THAT SECTION, THE PAYMENTS AND BENEFITS TO WHICH THE PARTICIPANT IS
ENTITLED UNDER THIS PLAN SHALL BE REDUCED TO THE EXTENT REQUIRED TO AVOID SUCH
EXCISE TAX.  THE PARTICIPANT SHALL BE ENTITLED TO SELECT THE ORDER IN WHICH
PAYMENTS ARE TO BE REDUCED IN ACCORDANCE WITH THE PRECEDING SENTENCE.


 


7.2                                 MITIGATION AND SET-OFF.  NO PARTICIPANT
SHALL BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS
PLAN BY SEEKING OTHER EMPLOYMENT OR OTHERWISE.  THE COMPANY SHALL BE ENTITLED TO
SET OFF AGAINST THE AMOUNTS PAYABLE TO ANY PARTICIPANT UNDER THIS PLAN ANY
AMOUNTS OWED TO THE COMPANY BY THE PARTICIPANT, INCLUDING, WITHOUT LIMITATION,
ANY AMOUNTS OWED TO THE COMPANY BY THE PARTICIPANT UNDER THE TERMS OF ANY
PROMISSORY NOTE DATED AS OF THE DATE HEREOF EXECUTED BY THE PARTICIPANT BUT,
SUBJECT TO SECTION 5, ABOVE, SHALL NOT BE ENTITLED TO SET OFF AGAINST THE
AMOUNTS PAYABLE TO ANY PARTICIPANT UNDER THIS PLAN ANY AMOUNTS EARNED BY THE
PARTICIPANT IN OTHER EMPLOYMENT AFTER TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES, OR ANY AMOUNT WHICH MIGHT
HAVE BEEN EARNED BY THE PARTICIPANT IN OTHER EMPLOYMENT HAD HE/SHE SOUGHT SUCH
OTHER EMPLOYMENT.


 


7.3                                 NON-ALIENATION.  PARTICIPANTS SHALL NOT HAVE
ANY RIGHT TO PLEDGE, HYPOTHECATE, ANTICIPATE OR IN ANY WAY CREATE A LIEN UPON
ANY AMOUNTS PROVIDED UNDER THIS PLAN; AND NO BENEFITS PAYABLE HEREUNDER SHALL BE
ASSIGNABLE IN ANTICIPATION OF PAYMENT EITHER BY VOLUNTARY OR INVOLUNTARY ACTS OR
BY OPERATION OF LAW.  NOTHING IN THIS SECTION SHALL LIMIT A PARTICIPANT’S RIGHTS
OR POWERS TO DISPOSE OF THE PARTICIPANT’S PROPERTY BY WILL OR LIMIT ANY RIGHTS
OR POWERS WHICH THE PARTICIPANT’S EXECUTOR OR ADMINISTRATOR WOULD OTHERWISE
HAVE.


 


5

--------------------------------------------------------------------------------



 


7.4                                 WITHHOLDING.  ALL PAYMENTS TO A PARTICIPANT
UNDER THIS PLAN WILL BE SUBJECT TO ALL APPLICABLE WITHHOLDING OF STATE, LOCAL,
PROVINCIAL AND FEDERAL TAXES.


 


7.5                                 SOURCE OF PAYMENTS.  THE OBLIGATIONS OF THE
COMPANY UNDER THE PLAN ARE SOLELY CONTRACTUAL, AND ANY AMOUNT PAYABLE UNDER THE
TERMS OF THE PLAN SHALL BE PAID FROM THE GENERAL ASSETS OF THE COMPANY OR FROM
ONE OR MORE TRUSTS, THE ASSETS OF WHICH ARE SUBJECT TO THE CLAIMS OF THE
COMPANY’S GENERAL CREDITORS.


 


7.6                                 NOTICES.  ANY NOTICE OR DOCUMENT REQUIRED TO
BE GIVEN UNDER THE PLAN SHALL BE CONSIDERED TO BE GIVEN IF ACTUALLY DELIVERED OR
MAILED BY CERTIFIED MAIL, POSTAGE PREPAID, IF TO THE COMPANY, TO 6500 GREENVILLE
AVENUE, SUITE 600, DALLAS, TX 75206 OR, IF TO A PARTICIPANT, AT THE LAST ADDRESS
OF SUCH PARTICIPANT FILED WITH THE COMPANY.


 


7.7                                 GENDER AND NUMBER.  WHERE THE CONTEXT
PERMITS, WORDS IN ANY GENDER SHALL INCLUDE ANY OTHER GENDER, WORDS IN THE
SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL INCLUDE THE SINGULAR.


 


7.8                                 NO RIGHT TO EMPLOYMENT OR CONTINUATION OF
RELATIONSHIP.  NOTHING IN THIS PLAN SHALL CONFER UPON OR BE CONSTRUED AS GIVING
ANY PARTICIPANT ANY RIGHT TO REMAIN IN THE EMPLOY OF THE COMPANY OR ANY OF ITS
AFFILIATES.  THE COMPANY OR ANY OF ITS AFFILIATES MAY, AT ANY TIME, DISMISS A
PARTICIPANT FROM EMPLOYMENT FREE FROM ANY LIABILITY OR ANY CLAIM EXCEPT AS
EXPRESSLY PROVIDED IN THIS PLAN.  NO EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES SHALL HAVE ANY CLAIM TO BE DESIGNATED A PARTICIPANT AND THERE IS NO
OBLIGATION FOR UNIFORMITY OF TREATMENT OF ANY EMPLOYEE OF THE COMPANY OR ANY OF
ITS AFFILIATES.


 


7.9                                 GOVERNING LAW.  EXCEPT AS TO MATTERS
RELATING TO THE INTERNAL AFFAIRS OF THE COMPANY WHICH SHALL BE GOVERNED BY THE
DELAWARE GENERAL CORPORATION LAW, THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS
PLAN AND ANY RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF AND WILL, TO THE MAXIMUM EXTENT PRACTICABLE,
BE DEEMED TO CALL FOR PERFORMANCE IN THE CITY OF NEW YORK.


 


7.10                           SEVERABILITY.  IF ANY PROVISION OF THIS PLAN IS
OR BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
JURISDICTION OR AS TO ANY INDIVIDUAL PARTICIPANT, OR WOULD DISQUALIFY THIS PLAN
UNDER ANY LAW DEEMED APPLICABLE BY THE BOARD, SUCH PROVISION SHALL BE CONSTRUED
OR DEEMED AMENDED TO CONFORM TO APPLICABLE LAW, OR IF IT CANNOT BE CONSTRUED OR
DEEMED AMENDED WITHOUT, IN THE SOLE DETERMINATION OF THE BOARD, MATERIALLY
ALTERING THE INTENT OF THIS PLAN, SUCH PROVISION SHALL BE STRICKEN AS TO SUCH
JURISDICTION OR PARTICIPANT AND THE REMAINDER OF THIS PLAN SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


6

--------------------------------------------------------------------------------



 


7.11                           NO LIMITATION UPON THE RIGHTS OF THE COMPANY. 
THIS PLAN SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY TO MAKE
ADJUSTMENTS, RECLASSIFICATIONS, OR CHANGES OF ITS CAPITAL OR BUSINESS STRUCTURE;
TO MERGE, CONVERT OR CONSOLIDATE; TO DISSOLVE OR LIQUIDATE; OR SELL OR TRANSFER
ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


 


7.12                           NO LIABILITY FOR GOOD FAITH DETERMINATIONS.  THE
MEMBERS OF THE BOARD SHALL NOT BE LIABLE FOR ANY ACTION, FAILURE TO ACT,
OMISSION OR DETERMINATION TAKEN OR MADE IN GOOD FAITH WITH RESPECT TO THIS
PLAN.  THE BOARD SHALL HAVE THE DISCRETION, SUBJECT TO THE TERMS OF PLAN, TO
MAKE DETERMINATIONS AND INTERPRETATIONS OF THE PLAN WHICH NEED NOT BE THE SAME
WITH RESPECT TO EACH PARTICIPANT.

 

7

--------------------------------------------------------------------------------


 

ADOPTED PLAN

 

EXHIBIT A

 

List of Participants

 

 

Name of
Participant

Douglas H. Miller

T.W. Eubank

J. Douglas Ramsey

Charles R. Evans

J. David Choisser

Richard E. Miller

James M. Perkins

Richard L. Hodges

John Jacobi

Daniel Johnson

Harold L. Hickey

Stephen E. Puckett

Russell Romoser

Laurel A. Cocharo

Jimmie L.Pulis

Scott Studdard

Paul Rudnicki

Gary Nelson

Gary Parker

Wayne Gifford

 

--------------------------------------------------------------------------------


 

ADOPTED PLAN

 

EXHIBIT A-1

 

Douglas Miller

 

Ted Eubank

 

--------------------------------------------------------------------------------


 

ADOPTED PLAN

 

EXHIBIT B

 

PARTICIPATION AGREEMENT

 

You have been designated by the Board of Directors as a Participant in the
Employee Bonus Retention Plan (the “Plan”) with the following Retention Bonus:

 

Name of Participant:

Position:

Retention Bonus:

 

Your participation in the Plan is subject to and in accordance with the express
terms and conditions of the Plan.  In consideration of receipt of amounts under
the Plan and receipt of confidential information from the Company, you agree to
be bound by the terms and conditions of the Plan, including, but not limited to,
the non-competition and non-solicitation provisions in Section 5.3 of the Plan,
and acknowledge that you have received a copy of the Plan.

 

You also hereby acknowledge and agree that to the extent the Plan conflicts with
any provision of your Participation Agreement the Plan shall control.

 

Capitalized terms not defined in this Participation Agreement will have the same
meanings assigned to them in the Plan.

 

Dated as of July 29, 2003.

 

 

 

EXCO HOLDINGS INC.

 

 

 

 

 

By:

 

 

 

 

Douglas H. Miller, Chief Executive Officer

 

 

 

 

Participant:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Printed Name

 

 

--------------------------------------------------------------------------------